7 a Document #: 266 Filed: 09/09/20 Page 1 of 1 PagelD #:36294

(C> 9725 Datapoint Dr., Suite 106, San Antonio, TX 78229

PARKHURST O: 210.585.2020 F: 210.249.0209
NUVISION LASIK | VISIAN ICL | LASER CATARACT SURGERY | OCULOPLASTICS

9/2/2020 F j L i= D

SEP 09 2020
Honorable Thomas M. Durkin - Eastern Division
Judge Thomas M. Durkin
Everett McKinley Dirksen United States Courthouse United States District Court

219 South Dearborn Street
Courtroom: 1441 Chamber: 1446
Chicago, IL 60604

To Whom It May Concern:

Please exclude me (Class Member Identification Number: 14773655) from the class action and

settlement regarding America’s Health & Resource Center, et al. v. Alcon Laboratories, Inc., et
al. Thank you.

Sincerely,

Mina Vanrachack, OD
Doctor of Optometry

Parkhurst Nuvision

PNY. Updated
